 1
                                                                            J S -6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   EDWARD EUGENE BANKS,                       Case No. 2:20-11347 CAS (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   JOSIE GASTELO,

15                             Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed without prejudice.

20   DATED: June 30, 2021

21                                    __                           ______________
                                      THE HONORABLE CHRISTINA A. SNYDER
22                                    United States District Judge

23

24
